Appeal by the defendant from a judgment of the Supreme Court, Queens County (Knopf, J.), rendered September 8, 2009, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was accused of forcibly stealing a boxed piece of dental equipment from a pharmacy in Queens. At trial, the People presented evidence that upon exiting the store, the defendant pushed the store security guard, who was attempting to stop the defendant from leaving the store. The defendant was later arrested after the security guard identified him.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Barksdale, 50 AD3d *842400, 401 [2008]; People v Green, 277 AD2d 82, 83 [2000]; People v Brown, 266 AD2d 77 [1999]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Dillon, J.E, Covello, Eng and Chambers, JJ., concur.